Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-17-00477-CV

                                      Maria OLIVARRI,
                                          Appellant

                                               v.

                                    Ray Jesse OLIVARRI,
                                           Appellee

                  From the County Court at Law No. 10, Bexar County, Texas
                               Trial Court No. 2017CV03082
                       Honorable Tommy Stolhandske, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant is unable to afford payment of costs of court in this appeal. No costs are taxed.

       SIGNED May 30, 2018.


                                                _____________________________
                                                Patricia O. Alvarez, Justice